NEWS FOR RELEASE: January 18, 2007 WESTSTAR FINANCIAL SERVICES CORPORATION REPORTS RECORD FOURTH QUARTER 2006 EARNINGS ASHEVILLE, NORTH CAROLINA - Weststar Financial Services Corporation(OTC:BB “WFSC”) reported consolidated net income of $620 thousand for the three months ended December 31, 2006 compared to $382 thousand for the comparable period in 2005 – an increase of 62%.On a diluted per share basis, earnings for the three-month periods of 2006 and 2005 were $.34 vs. $.21 – an increase of 62%.For the twelve-month period ended December 31, 2006, net income totaled $2.1 million compared to $1.1 million for the comparable period in 2005 – an increase of 91%.On a diluted per share basis, earnings for the twelve-month periods ended December 31, 2006 and 2005, respectively, were $1.13 vs. $.60 – an increase of $88%.The increase in earnings resulted from growth in net earning assets, improved asset quality and a stronger net interest margin. At December 31, 2006, consolidated assets totaled $157.6 million – a 14% increase over December 31, 2005.Asset growth was primarily realized in loans, which increased 22% to $122.5 million.At December 31, 2006, the Company’s allowance for loans represented 1.54% of outstanding loans.Deposits reflected 13% growth to $134.9 million at December 31, 2006 compared to the prior year.Shareholders’ equity increased 22% over December 31, 2005 to $13.0 million at December 31, 2006. Return on assets was 1.54% compared to 1.13%, and return on equity was 19.49% compared to 14.43% for the three-month periods ended December 31, 2006 and 2005, respectively.For the twelve-month periods ended December 31, 2006 and 2005, respectively, return on assets was 1.39% compared to .81%, and return on equity was 17.68% compared to 10.67%. G. Gordon Greenwood, President and Chief Executive Officer, stated, “Record earnings were largely attributable to sustained improvement in asset quality, a healthy demand for loans and a stronger net interest margin.The results would not have been possible without the dedication of all Bank of Asheville associates and our partners at Bank of Asheville Mortgage, White Oak Financial and Altavista Wealth Management.” Weststar Financial Services Corporation is the parent company of The Bank of Asheville.Weststar Financial Services Corporation own 100% interest in Weststar Financial Services Corporation I, a statutory trust, and 50% interest in Bank of Asheville Mortgage Company, LLC, a mortgage broker.The bank operates five full-service banking offices in Buncombe County, North Carolina – Downtown Asheville, Candler, Leicester, South Asheville and Reynolds.Bank of Asheville Mortgage Company, LLC operates four offices – Downtown Asheville, South Asheville, Hendersonville and Waynesville. This news release contains forward-looking statements.Such statements are subject to certain factors that may cause the company’s results to vary from those expected.These factors include changing economic and financial market conditions, competition, ability to execute our business plan, items already mentioned in this press release, and other factors described in our filings with the Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s judgment only as of the date hereof.The company undertakes no obligation to publicly revise these forward-looking statements to reflect events and circumstances that arise after the date hereof. * For Further Information, please contact: Randall C. Hall Executive Vice President and Secretary Chief Financial Officer Voice (828) 232-2904; Fax (828) 350-3904 e-mail rhall@bankofasheville.com 79 Woodfin Place, Suite 102 www.bankofasheville.com Asheville, North Carolina28801 Weststar Financial Services Corporation & Subsidiary Selected Financial Data Three Months Ended March 31, 2007 2006 % change Consolidated earning summary: Interest income $ 3,093,799 $ 2,379,643 30.0 % Interest expense 1,261,744 869,657 45.1 % Net interest income 1,832,055 1,509,986 21.3 % Provision for loan losses 17,855 90,850 -80.4 % Net interest income after provision for loan losses 1,814,200 1,419,136 27.8 % Other income 350,369 285,203 22.9 % Other expenses 1,375,270 1,114,500 23.4 % Income before taxes 789,299 589,839 33.8 % Income taxes 289,268 206,650 40.0 % Net income $ 500,031 $ 383,189 30.5 % Earnings per share - Basic* $ 0.30 $ 0.23 30.4 % Earnings per share - Diluted* 0.27 0.21 28.6 % Average Shares - Basic* 1,684,120 1,681,290 0.2 % Average Shares - Diluted* 1,830,314 1,806,700 1.3 % Consolidated balance sheet data: Total Assets $ 167,085,504 $ 144,290,002 15.8 % Total Deposits 143,988,696 124,087,200 16.0 % Loans (gross) 125,721,582 105,453,650 19.2 % Investments 27,095,590 26,512,936 2.2 % Shareholders' Equity 13,477,355 10,978,270 22.8 % Consolidated average balance sheet data: Total Assets $ 160,622,510 $ 138,775,727 15.7 % Total Deposits 137,597,472 116,849,318 17.8 % Loans (gross) 123,606,201 102,134,367 21.0 % Investments 26,232,122 26,700,426 -1.8 % Shareholders' Equity 13,253,343 10,926,691 21.3 % Consolidated performance ratios: Return on average assets** 1.26 % 1.12 % Return on average equity** 15.30 % 14.22 % Capital to Assets 8.25 % 7.87 % Consolidated asset quality data and ratios: Nonaccruing loans $ 780,484 $ 1,854,149 -57.9 % Accruing loans 90 days past due - - - Nonperforming loans 780,484 1,854,149 -57.9 % Foreclosed properties 103,000 139,750 -26.3 % Nonperforming assets 883,484 1,993,899 -55.7 % Allowance for loan losses 1,888,059 1,844,887 2.3 % Loans charged off 20,172 24,454 -17.5 % Recoveries of loans charged off 6,295 18,114 -65.3 % Net loan charge-offs 13,877 6,340 118.9 % Net charge-offs to average loans** 0.05 % 0.03 % 80.9 % Nonperforming loans to total assets 0.47 % 1.29 % -63.7 % Allowance coverage of nonperforming loans 241.91 % 99.50 % 143.1 % Allowance for loan losses to gross loans 1.50 % 1.75 % -14.2 % *The share and per share amounts have been adjusted to reflect the 6 for 5 stock splits distributed in May 2006. **Annualized based on number of days in the period. 6 Weststar Financial Services Corporation & Subsidiary Supplemental Quarterly Financial Data Quarters Ended Mar 31, Dec 31, Sept 30, Jun 30, Mar 31, 2007 2006 2006 2006 2006 Consolidated earning summary: Interest income $ 3,093,799 $ 3,102,808 $ 2,969,677 $ 2,669,060 $ 2,379,643 Interest expense 1,261,744 1,232,763 1,126,316 967,215 869,657 Net interest income 1,832,055 1,870,045 1,843,361 1,701,845 1,509,986 Provision for loan losses 17,855 71,445 60,750 61,600 90,850 Net interest income after provision for loan losses 1,814,200 1,798,600 1,782,611 1,640,245 1,419,136 Other income 350,369 472,841 384,026 270,475 285,203 Other expenses 1,375,270 1,365,649 1,240,687 1,193,891 1,114,500 Income before taxes 789,299 905,792 915,950 716,829 589,839 Income taxes 289,268 285,431 333,180 250,417 206,650 Net income $ 500,031 $ 620,361 $ 592,770 $ 466,412 $ 383,189 Earnings per share - Basic* $ 0.30 $ 0.37 $ 0.35 $ 0.28 $ 0.23 Earnings per share - Diluted* 0.27 0.34 0.33 0.26 0.21 Average Shares - Basic* 1,684,120 1,681,399 1,681,290 1,681,290 1,681,290 Average Shares - Diluted* 1,830,314 1,825,334 1,821,738 1,819,568 1,806,700 Consolidated balance sheet data: Total Assets $ 167,085,504 $ 157,644,462 $ 153,070,037 $ 147,330,128 $ 144,290,002 Total Deposits 143,988,696 134,871,081 127,629,905 125,086,835 124,087,200 Loans (gross) 125,721,582 122,463,720 118,650,542 110,747,031 105,453,650 Investments 27,095,590 26,241,010 25,711,065 25,726,073 26,512,936 Shareholders' Equity 13,477,355 12,972,853 12,336,153 11,293,784 10,978,270 Consolidated average balance sheet data: Total Assets $ 160,622,510 $ 159,861,014 $ 151,974,619 $ 141,740,816 $ 138,775,727 Total Deposits 137,597,472 136,218,131 128,671,518 120,331,869 116,849,318 Loans (gross) 123,606,201 120,915,750 115,642,714 106,232,569 102,134,367 Investments 26,232,122 25,597,572 25,665,897 26,993,665 26,700,426 Shareholders' Equity 13,253,343 12,626,175 11,854,678 11,239,611 10,926,691 Consolidated performance ratios: Return on average assets** 1.26 % 1.54 % 1.55 % 1.32 % 1.12 % Return on average equity** 15.30 % 19.49 % 19.84 % 16.64 % 14.22 % Capital to Assets 8.25 % 7.90 % 7.80 % 7.93 % 7.87 % Consolidated asset quality data and ratios: Nonaccruing loans $ 780,484 $ 975,190 $ 937,304 $ 1,131,397 $ 1,854,149 Accruing loans 90 days past due - Nonperforming loans 780,484 975,190 937,304 1,131,397 1,854,149 Foreclosed properties 103,000 106,000 136,177 142,000 139,750 Nonperforming assets 883,484 1,081,190 1,073,481 1,273,397 1,993,899 Allowance for loan losses 1,888,059 1,884,080 1,862,809 1,830,113 1,844,887 Loans charged off 20,172 58,768 42,601 92,632 24,454 Recoveries of loans charged off 6,295 8,593 14,548 16,258 18,114 Net loan charge-offs 13,877 50,175 28,053 76,374 6,340 Net charge-offs to average loans** 0.05 % 0.16 % 0.10 % 0.29 % 0.03 % Nonperforming loans to total assets 0.47 % 0.62 % 0.61 % 0.77 % 1.29 % Allowance coverage of nonperforming loans 241.91 % 193.20 % 198.74 % 161.76 % 99.50 % Allowance for loan losses to gross loans 1.50 % 1.54 % 1.57 % 1.65 % 1.75 % *The share and per share amounts have been adjusted to reflect the 6 for 5 stock splits in May 2006. ** Annualized based on number of days in the period. 7
